Exhibit 10.3

 

[cocciardi.jpg] 

 





Feasibility Study

ARX Springs & ARX Pacific Properties

For mining project located in

Wide Bay Burnett Region,

Queensland, Australia

15th June 2012

 



1

 

 

To,

 

Celframe ARX Resources Corp.

(Incorporated in Nevada, USA)

165, Level
36,                                                                                                                     120615-CH-CAR-1-L001

Menara Citibank,

Jalan Ampang,

50450, Kuala Lumpur,

Malaysia

 

 

Report prepared by

COCCIARDI HOLDINGS PTY LTD

Unit 4, 2 Fiveways Boulevard

Keysborough, Victoria 3173, Australia

Phone: +61 3 9798 2633

Fax: +61 3 9798 2422

 

Peter Cocciardi,

Director.

Peterc@cocciardi.com.au

 

 

 

Effective Dated: 15th June 2012

 

 [ex1003-02.jpg]

 

 



2

 

 



 [cocciardi_logo.jpg]   COCCIARDI HOLDINGS PTY LTD
Unit 4, 2 Fiveways Boulevard
Keysborough, Victoria 3173, Australia
Phone: +61 3 9798 2633
Fax: +61 3 9798 2422
http://www.cocciardi.com.au/

 



 

 

 

 

 

To,

 

Celframe ARX Resources Corp.

(Incorporated in Nevada, USA)

165, Level
36,                                                                                                               120615-CH-CAR-1-L001

Menara Citibank,

Jalan Ampang,

50450, Kuala Lumpur,

Malaysia

 

Kind Attention:

Mr. Arun Pudur, President

Mr. Brian J Smith, CEO

 

Dear Sir,

 

CELFRAME ARX RESOURCES CORP. GOLD PROJECTS IN

THE WIDE BAY BURNETT REGION,

QUEENSLAND, AUSTRALIA

 

•These statements are based on Celframe ARX Resources Corps’ current plans and
expectations and involve risks, uncertainties and other factors that may cause
actual results, performance or achievements to be different from any further
results, performance and achievements expressed or implied by these statements.

 

•The information provided in this documents is available for the assistance only
of Celframe ARX Resources Corp’ and is not intended to be and must not be taken
alone as the basis for an investment decision. Where required, any potential
investor should make further investigations as it deems necessary to arrive at
an independent evaluation of the project. In regards to this overview summary,
there has been no consultation of legal counsel and financial, accounting,
regulatory and tax advisors to determine the consequences of any proposal for
the project.

 



3

 

 

•The report is to be read and its use must be in conjunction with the following
disclaimer: CHPL do not accept any liability to any individual, organization or
company and takes no responsibility for any loss or damage arising from the use
of this report information data or assumptions contained. Achievability of life
of mine plans, project plans, budgets and forecasts are inherently uncertain.
Consequently actual results may be significantly more or less favorable. This
report includes technical information, which assumes historical accuracy of
data, and future prospective results, which may be subjective. We retain the
right to change and or modify conclusions as further information becomes
available. CHPL assumes no liability for the accuracy of the information
provided within this report.

 

• The report on the project, referred to, as the Celframe ARX Resources Corp
Gold Project does not address potential corporate structure, individual
interests or avenues for new participants in the project. I have been informed
that Celframe ARX Resources Corp is the intended holding company for Arx Springs
Pte Ltd, Singapore which owns two subsidiary companies ARX Springs Pty Ltd,
Australia and ARX Pacific Resources Pty Ltd, Australia. It also includes
financial evaluations and analyses as provided by external parties with
significant experience in these areas. References to Celframe ARX Resources Corp
Gold Project are made to provide an overview and summary. Hereinafter, the
company shall also be referred to as "Celframe".

 

Sincerely,

COCCIARDI HOLDINGS PTY LTD

[image_003.jpg]

Peter Cocciardi

MANAGING DIRECTOR

 

 

4

 



 

  

TABLE OF CONTENTS

 





Executive Summary 7 Introduction 7 About the Project 7 Current Status of the
Project 7 Satellite images of Celframe ARX Resources Corp Gold Project Sites 8
Financial Analysis Summary 9 Important Risks and Opportunities 10 Conclusions
and Recommendations 11 Main Report 12 Introduction 12 History of the Area 13
Tenure 19 Permits/ Bonds 19 Ownership and Permits 20 About Riverstone Resources
21 Terms of the Agreement with Riverstone 23 Application of BRI Microfine
Technology 23 Terms of the Sub-License between BRI and the Project 25 Local
Characteristics 26 Geology & Resource 26 Preliminary Operations 29 Plant &
Treatment of Stockpile 30 Access 31 Accommodation 32 Plant Site 32 Tailings 32

 

 



5

 

 

 

Water 32 Power 33 Site Buildings 33 Mobile Equipment 33 Communications 33
Rehabilitation 34 Infrastructure Summary 34 Financial 35 Capital Cost Summary 35
Production Data 37 Economic Evaluation 38 Valuation Methodology 38 Royalties 38
Taxation 38 Cash Flows 39 Net Present Values and Sensitivities 40 NPV
Sensitivity – Single Parameter Analysis 40 NPV Sensitivity – Twin Parameter
Analysis 41 Payback 42 Important Risks and Opportunities 42 Interpretation and
Conclusions 42 Recommendations 42 Appendix 1: Assay Reports 43 References 77
Date and Signature 77 Report Distribution Record 77



 

 

 



6

 

 

Executive Summary

 

Introduction

 

Celframe wishes to evaluate a proposed mining project with Australian interests
in a mining property in the Wide Bay Burnett Region in central Queensland. We
have been engaged by Celframe to update information for this project. The
project can be operated in stages however for the purpose of this report there
is not a significant difference in referring to the project as a whole.

 

About the Project

 

The Celframe Resources Gold Project (gold project) is located about 25 km East
of Eidsvold in the Wide Bay Burnett Region of Queensland. The project site is
situated at Coonambula on Cheltenham Road, (nearest town is Eidsvold) within a
quarry and extractive industries operation. The project site is referred to as
the ARX Springs Site.

 

The ARX Springs site is located on the first stage of this extraction site. The
ARX Pacific Resources site is located in the second stage. The staging of the
extractive operations does not impose onerous conditions on proposed mining and
processing production by Celframe.

 

The deposit is described as alluvial grade sand and gravel resource with a
varying depth of resource and for Phase 1 (ARX Springs) the project is contained
within a continuous surface area of 600 ha and for phase 2 (ARX Pacific
Resources) the project is contained within a continuous surface area 1000 ha.
Average depth of resources estimated from extensive drilling is at between 15 m
to 20 m. For the sake of this report we have assumed a conservative 12.5m
average depth over the project site resulting in an estimated 200,000,000 cu
metres of treatable material.

 

The total resource is estimated to be between 300,000,000 tonnes and 320,000,000
tonnes of treatable material. The estimated recovery is based on assumptions of
average low-grade recovery using BRI Microfine process at an average of only 1.8
gpt giving a targeted recovery of between 16,000,000 ounces and 18,000,000
ounces of gold from the current resource area. This targeted recovery is
dependent upon operational factors once the project is in production and the
consistent average recovery of the targeted yield.

 

Current Status of the Project

 

•The ARX Springs project is ready to start the construction phase and quickly
move into production. We have verified with relevant agencies on the required
permits and licenses and the required permits are in place for production to
commence subject to specific building permits in relation to the construction of
the processing plant.

•Ownership: Riverstone Resources Pty Ltd is the extractive Industries license
holder and has provided exclusive treatment farm-in agreements for mining to ARX
Springs Pty Ltd and ARX Pacific Resources Pty Ltd.

•Environmental, planning and local permits are issued and current.

•Treatment rights have been granted specifically utilising existing mining
license.

•Technology sub license for BRI Microfine process has been signed.

•Permits are in place with further requirement of mining plan and mining license
application.

•Additional survey of the specific surface area of the project is to be
initiated.

•A Joint application toward securing additional mining licence as expansion of
existing permits.

 

 



7

 

Satellite images of Celframe ARX Resources Corp Gold Project Sites

 

[image_004.jpg] 



 



8

 

 

[image_005.jpg] 

 

Financial Analysis Summary

 

The Celframe ARX Resources Corp Gold Project feasibility study uses discounted
cash flow techniques to determine a Net Present Value (‘NPV’) for the Project in
real terms. The NPV is derived after royalties and tax, is ungeared and based on
real cash flows. The effective date of the financial evaluation is March 1,
2012.

 

The Life of Min e (LOM) is 20 years, which includes an initial two- yea r design
and construction phase and subsequent capacity expansion over the next 8 years.
The Gold prices used to develop the base case in the financial model are based
on the current market price of gold and reasonable estimates of market prices in
the future. Included is a detailed sensitivity analysis to test the various
parameters for both revenue and costs.

 



9

 

 

 

The NPV (14%) in real terms amounts to US$ 4.29 billion. Payback on capital is
3.5 years (2.5 years following commissioning). Total capital expenditure over
the construction period is US$ 400 million with a peak funding requirement of
US$ 60 million each in years 9 and 10.

 

Project sensitivities to revenue, capital and operating costs are shown in the
following tables in the report. The base case sensitivity analysis of the
variation in NPV at various discounting rates is shown below

 

Base Case Sensitivity Analysis (variation in NPV at various discount rates)

[image_006.jpg]

 

Important Risks and Opportunities

 

The project assessment indicated certain risks and opportunities, which should
be evaluated in further detail by Celframe in order to assess the complete
returns on the project. The key risks and opportunities are:

 

Risks

•Delay in establishing the initial production plant and consequently the
financial impact on the project;

•Decline in global demand of gold and consequent decrease in prices;

•Increase in the costs of operations of the project by 10% or more on annual
basis thereby affecting the margins;

•The BRI Microfine process has not yet been commercially deployed on any project
and during the process of developing the initial production plant and deploying
the process, there could be unexpected issues and concerns arising out of the
deployment of the process. This could delay the project commencement unless
alternative processing methods are planned as contingencies;

 

Opportunities

•The BRI Microfine process has the potential to derive significant improvements
in yield from the tailings at the project site. The upside from any potential
increase in yield will have significant positive impact on the project returns;

•The Master Agreement in place with Riverstone Resources provides for a total
treatment area of 2500 hectares. The phase 1 and 2 as part of this report is for
a total area of 1600 hectares and hence there is scope to include a significant
additional area as part of the project in future (57.50% of the total area under
phase 1 and 2 is the possible additional area for treatment)



 

 



10

 

 

 

Conclusions and Recommendations

 

CHPL concludes that Celframe ARX Resources Corp Gold Project fulfils financing
requirements in terms of payback period (less than 5 years), required returns
(>15% real) and that the risk of returning a negative NPV is considered low
especially because the yield assumed at 1.8gpt is a conservative assumption. Any
possible increases in costs or capital required or drop in commodity prices can
be managed with this yield. The possibility of getting better yields is a
potential but Celframe should retain conservative assumptions of yield in
assessment of the financial viability of the project.

 

Further, the microfine process adopted for this project is not capital intensive
by its very nature and the production plant to be constructed is a modular
design. This allows for a higher degree of flexibility to control the capital
expansion in accordance with the change in market dynamics such as gold prices
and increased costs. Hence, the likelihood of a negative NPV on the project is
very low.

 

CHPL recommends that Celframe progress the project to the detailed design and
implementation phase. The various risks and opportunities identified should be
closely monitored during the detail design and implementation phase, to take
advantage of any further possible optimization.

 

 



11

 

 



Main Report

 

Introduction

 

The Celframe ARX Resources Corp Gold Project is located about 25 km east of
Eidsvold in the Wide Bay Burnett Region of Queensland. The project site is
situated at Coonambula on Cheltenham Road, (nearest town is Eidsvold) within a
quarry and extractive industries operation.

 

[image_007.jpg] 

 

The extractive industries operation has commenced. The project sites are located
on the first and second stages of this extraction site, which is located in
proximity to an additional extended mining lease area. The staging of the
extractive operations does not impose onerous conditions on proposed mining and
processing production by Celframe.

 

The deposit at the sites can be described as alluvial grade sand and gravel
resource with a varying depth of resource and for Phase 1 (Arx Springs) the
project is contained within a continuous surface area of 600 ha and for phase 2
(Arx Pacific Resources) the project is contained within a continuous surface
area 1000 ha. Average depth of resources estimated from extensive drilling is at
between 15 m to 20 m.

 



12

 

 

Overlay Image of Project site.

 

[image_008.jpg] 



The project site is a tertiary glacial till deposit and the recoverable grade is
contained within paleo channels of alluvial sand, gravel and conglomerate
associated with gravel beds of old alluvium and minor alluvial deposits. The
tertiary glacial till deposit is composed of white to buff, poorly sorted,
clayey sandstone, local unsorted granule to boulder gravel beds and the sands
associated with the gravel beds.

 

History of the Area

 

Gold has historically been found, worked and extracted from the material in
vicinity of the project. The mineral interest in this area dates back to the
1880s. The early geological reports identified a tertiary glacial till that
extends extensively in the area of the project site. It is within this glacial
till that the majority of the alluvial deposits occur and the surveys have
indicated the presence of gold.

 

Gold was discovered in the area in 1888. Production from the nearby St John's
Creek field between 1888 and 1937 yielded 313 kg from 15,669 t of ore
(19.976gpt). Peak production was achieved in 1890 when 98.35 kg of gold was
obtained from 7574 t of ore (12.985gpt). There has been no activity since 1937
reported. The first gold production recorded from the Hungry Hill Creek
McKonkeys Creek area was in 1889. The field was worked intermittently until
1901, the total recorded production of 23.32 kg of gold from 938 t of ore
(24.861gpt). No records of production from alluvial workings have been found.

 



13

 

 

[image_014a.jpg] 

 

A number of shafts were dug which yielded widely varying results. The water
accumulating at the bottom of shafts generally defeated the mining.

 

The shafts are identified by various names, MacPherson's shaft, PC shaft,
Harvey's shaft, Capers claim and Gully shaft. Subsequent reports indicated that
these older workings were not at the deepest part of the lead. Reports indicated
in most places there are two channels at the bottom of the lead both containing
gold. Gold was detected at most points close to the bottom of the lead and
stream and surface examination confirmed the presence of gold.

 

The water table exists between 20 feet and 40 feet from the surface. Old
sampling of dumps around old shafts show gold that was at least 10 divt per
tonne. Sampling of undisturbed shallow ground also showed similar grades. Early
miners would not have worked the large numbers of shafts at the depth they did
unless they were getting something like 1 ounce to the tonne. Admittedly, this
could have been in small pockets.

 



14

 

 

Overlay Image of Shape of Paleo Channel

[image_009.jpg]

You can clearly see the Paleochannel extending through all stages of the
project.

 

Antimony has also been produced from the project site surrounds. Since 1876 the
deposits have been worked intermittently. In the period 1953 to 1954, 23.6 t of
antimony concentrate was produced from 111.8 t of ore. This area has been known
previously under many identities: Spring Gully, McKonkeys Creek, Macpherson’s
diggings, PC claim and so forth. Historically the Queensland government
geologist William H Rand undertook a geological survey in 1901 over the Eidsvold
goldfield and mapped locations, which indicated mineral deposits where the
project site today exists. Geological survey was conducted in 1969, which
indicated the existence of alluvial gold deposits in and around the vicinity of
the project site. Further surveys have been undertaking more recently, Batstone
and Cardno in 1984 and Morris and Savory in 1990. Kelly in 1979 conducted a
review report of the 1969 survey.

 

Early prospecting established the presence of an auriferous alluvial lead. Gold
was extracted from the old workings by former mining operations in limited
amounts but in variable grades up to 5 ounces per tonne. Preliminary surface
examination has historically confirmed the presence of gold in the lead.
Extensive drilling operations confirmed the presence of two deep channels within
the area. Owing to an abundance of clay, which caused severe analytical
difficulties the early drilling, was completed without obtaining critical
assays. The early analytical techniques at that stage (1969) closely matched
systems that were then available for production and it was assumed that
production difficulties might be expected.

 

 



15

 

 

 

The Celframe ARX Resources Corp Gold Project site and area has a history of
intermittent working by small-scale mining and various private operators. The
area has been subject to a number of previous investigations and has included
reports by Rands (1897, 1901), Saint Smith (1926), Ball (1931) and Denmead
(1943). Much of the previous investigations referred to the mining conducted in
the area. Previous literature reported that some 51t of ore averaging 27 g per
tonne from shafts up to 25 m deep in this area were worked. The best grades were
apparently in coarse wash near the base of alluvial sands. Water from the water
table discouraged much mining.

 

[image_010.jpg] 

 

William Rands report of 1901 showing results from 1887 through to 1900.

Total recovery of 102,323 ounces from 98,205 tonnes of ore.

 

 

16

 

 

Extracts from the Mining Maps of the Site

 

 [image_012.jpg]



 

 



17

 

 

 [image_019.jpg]

 

 



18

 

 

There is a long history of small-scale working and exploration on the property
and surrounding areas and although reports are available on previous work those
reports have not allowed the full potential of the property to be understood.
Gold has been detected and recovered since the 1880s however in small
disconnected independent operations. Attempts to evaluate the area by larger
prospective operations/ companies found gold in low levels and based on the
lower gold price before the last decade usually concluded the area and the
project site was sub economic.

 

However three factors now appear to work to Celframes advantage and allow the
project to be operated as a low-level long-term project. Firstly the site has
been amalgamated into a large continuous area available for treatment so
offering volume of the resource and the ability to target low average per tonne
grade. Secondly the use of the microfine process increases the viability, as it
is one treatment that can target the low micron sized sandy alluvial material
where 92% of the potential gold is likely to be found. Thirdly the sustained
increase in the price of gold over recent years has made the operation viable.

 

Tenure

 

The current project area is approximately 1600 ha. The tenure of the Celframe
ARX Resources Corp Gold Project is based on a mining lease; extractive
industries permit, farm-in style treatment agreements with exclusive licences
for the expected life of mine term to treat the anticipated resource.

 

The mining lease is current until 2014 and it allows immediate production
processing work subject to notification to the Queensland Department of
Environment and Resource Management. The anticipation is that it will be renewed
for a further five years in the ordinary course of business. The extractive
industries permit covers all areas of the project. Exclusive treatment
agreements have now been signed for the use of the mining licence to treat the
project area. Licences have been granted to operating companies on an exclusive
basis to mine process and treat for minerals.

 

The extractive industry licence holder has contracted with ARX Springs Pty Ltd
to expand the area of the mining lease in a joint application for additional
mining lease grants as an overlay of the existing extractive industries permit.
The joint applications will be in the names of Riverstone Resources Pty Ltd, ARX
Springs Pty Ltd and ARX Pacific Resources Pty Ltd and will follow standard
industry practices and procedures.

 

Permits/ Bonds

 

On application for extended mining leases the Queensland Mines Department will
assess an increase in the current bond for rehabilitation purposes. There is no
reason known to Riverstone Resources or ARX Springs why the bond will not be
assessed according to current guidelines and the actual amount of the bond while
not yet known is covered by reasonable forward provisions.

 

The mineral extraction and mining rights will be an overlay of the permits owned
by Riverstone Resources. Those permits are in place and allow the extraction of
sand, gravel and minerals to an area known as Coonambula Sand Operation.

 

The sand and gravel operation is forecast to have a production life of 80 years.
From the underlying extraction rights Riverstone Resources has granted mining
rights for the anticipated life mine terms for all minerals to ARX Springs Pty
Ltd and ARX Pacific Resources Pty Ltd. Riverstone Resources will indefinitely
operate a sand and gravel operation and in so doing deliver to ARX Springs Pty
Ltd screened crushed material for treatment.

 



19

 

 

 

As the operation increases in size it is anticipated that primary earthmoving
operations will be undertaken by ARX Springs as an expansion of the Riverstone
Resources operation. There is no hard rock mining or underground mining
involved. There is no need for blasting. There is no requirement for hard rock
drilling, sampling or test work.

 

The relationship between Riverstone Resources and ARX Springs Pty Ltd/ARX
Pacific Resources Pty Ltd is one of a Farm-in exclusive treatment rights and
licensed mine and with Riverstone Resources operating its own sand and gravel
business, there are cost savings to ARX in the supply to it of raw material for
processing as part of the relationship. Riverstone Resources is compensated by
the payment of royalty on gold extracted.

 

Overlay Image of Extractive Operation & Mineral Area

[image_020.jpg]

Ownership and Permits

 

The Celframe ARX Resources Corp Gold Project site is within a large area in
total and the resource of this mine site is part of a larger deposit with
similar geology. The land upon which the mine site is located comprises a total
area in Lot 7, Crown Plan WK96, County of Wicklow, Parish of Boolgal, Title
reference 487184; lot 5, Crown Plan WK96, County of Wicklow, Parish of
Cheltenham, Title reference 50205095, Lot 6, Crown Plan WK96, County of Wicklow,
Parish of Cheltenham, Title reference 50221359, Lot 8, Crown Plan WK149, County
of Wicklow, Parish of Boolgal, Title reference 17487185. There is a long history
of historical mining rights and licenses granted by the Queensland mines
Department in respect of previous workings. The owner is confident that there
will be no problems in securing additional mining rights. There is no
vegetation, environmental, heritage, and historical, aboriginal or cultural
impediments to treatment operations at the mine site.

 



20

 

 

 

About Riverstone Resources

 

Riverstone Resources Pty Ltd is a privately limited liability company, which was
primarily established to generate a new supply of river-gravel and decorative
stone to the building, and landscape industries in and around Queensland with
some export potential also investigated.

 

Riverstone Resources Pty Ltd and its consultant Mr Bob Lewers worked closely
together since early 2008 in establishing extraction rights for sand and
river-gravel from some 2500Ha surrounding a Mining lease owned by Riverstone
Resources Pty Ltd. His experience in sand & gravel extraction as well as mineral
exploration is immense as Bob Lewers is a protégé of the Farley & Lewers
company, a well- known Australian quarrying, concrete manufacturing and mining
company that were market leaders in the 50's, 60's and 70's throughout NSW and
southern Queensland. Bob Lewers has been interested in the subject site and
surrounding areas as a source of both precious metals and gravel for over 30
years. The current Managing Director and founder of Riverstone Resources Pty Ltd
was previously Managing Director of Coloundra Sand & Gravel a medium sized (30
employees) private company operating in the sand and gravel supply business in
South East Queensland for many years.

 

Riverstone Resources Pty Ltd has obtained all the required permits to operate
both for its business and to provide treatment agreements for the mineral
extraction. Riverstone Resources Pty Ltd has obtained government planning and
development authority and conditions granted with reasons in case No 1789 0f
2011, extraction and environment permits Environmental Authority IPCE01538909
dated 30 June 2009 issued by the State of Queensland Department Environment
Resource Management for the extractive industries business and mineral
extraction business, a Mining Lease ML 80077, the Environmental Authorities for
Mining Lease ML 80077 dated 28 August 2009 and Extractive Industries permit No
175-09 dated 21 September 2011. A copy of the plan approved in DERM permit
IPCE01538909 is included.

 

Riverstone Resources Pty Ltd has consolidated the area, which contains the Arx
Springs project so combined extractive operations, and mining operations can be
conducted side by side. The management of Arx Springs Pty Ltd, Arx Pacific
Resources Pty Ltd and Riverstone Resources Pty Ltd enjoy a good working
relationship.

 



21

 

 

[image_021.jpg] 

 



22

 

 

 

Terms of the Agreement with Riverstone

 

Riverstone Resources Pty Ltd and Arx Springs Pty Ltd have signed tribute
Treatment agreements. The treatment agreements provide exclusive rights to the
project for extracting minerals from the mining operations. It contains a
license and is subject to royalty payments payable to Riverstone Resources Pty
Ltd. The grant of license of mineral extraction rights is for a term until the
resource of the project is fully treated or the 25th annual anniversary (March
2037) from the date of agreement to treat.

 

The company also has the right to occupy and utilise the land until the resource
of the project is fully treated or the 25th annual anniversary from the date of
its agreement, whichever is the earlier. There is provision in the agreement to
extend the term of occupation of the land upon notice, if the resource is not
fully treated within 25 years.

 

The approvals and permits attached to the ARX Springs project are to be utilised
freely and in accordance with the tribute treatment agreement. The approvals and
permits are available to Celframe ARX Resources Corp Gold Project for use in its
business on the project site area. The tribute treatment agreement provides for
use of current permits and future and additional permits and approvals to be
obtained within the ordinary scope of the development of the treatment
operation. Those approvals and permits cover planning, environmental, landowner,
local government, business operations, extraction rights, exploration and mining
permits, mineral treatment extraction rights, work plans, rehabilitation plans
and bonds, roads, power and water.

 

The company has the right to transport material extracted from the resource of
the project to an adjacent property for treatment using a proposed production,
processing plant. The land the company is to occupy and the adjacent property
share a common boundary and share free access between and over the areas.
Vehicle access to the nearest public road is provided for and will be
constructed within the scope of the mining work plan. The adjacent property is
subject to a treatment agreement between Riverstone Resources Pty Ltd and Arx
Pacific Resources Pty Ltd. The treatment agreement has similar terms to the Arx
Springs Treatment agreement. The Arx Pacific Resources agreement covers the use
of the current permits and mining license, is an exclusive right and license and
allows immediate start of mining and processing operations.

 

Application of BRI Microfine Technology

 

A report in 1984 on behalf CSR Ltd provided summary information about the area
in which the project site is situated. The report refers to the known placer
gold deposits occur at the base of a sedimentary sequence of probable Jurassic
age. The gold occurs in a mature pebble conglomerate. There is indication that
the material ore deposits from which the project has been drawn occurs in a
paleo channel where working from the West to East there is a greater volume of
coarse gravels overlain by finer sentiments in the West while to the east, there
is a significantly less coarse material and a far greater volume of fine
sediments in place. There are suggestions of a significant difference in the
environment of the deposits of the material probably affected by a tertiary
drainage.

 

In recent times with development work and the establishment of the extractive
industries operation various samples have been taken from in and around the
project site area mainly for petrological analysis. Whilst the stone testing was
being conducted, samples were also taken and submitted for testing (gold) to
three separate labs.

 



23

 

 

 

The conventional assays, which resulted from the submission to the labs, show
mineral concentration that match with historical archive results relating to
this area. The BRI Microfine process has consistently produced superior results
than the conventional assays.

 

Testing of the sand and gravel of samples taken from the ARX Springs Project and
the surrounding geological material has shown the BRI Microfine process can
recover gold from the project resource. The basis of a potential productive mine
operation is twofold, firstly the BRI Microfine process can obtain moderately
better results than historical mining on the site notwithstanding it is a low
grade alluvial sand deposit and secondly the recent sustained increase in the
price of gold. A large-scale mining operation, albeit at low recovery grades, in
current times is potentially feasible as the BRI Microfine process may lift
recovery from sub economic levels when compared to previous assessments and the
price of gold may sustain profitable operations.

 

The definition of the BRI Microfine process and technology is broadly as an
enhanced chemical leaching process which has been shown to concentrate gold,
particularly in a Microfine state, from concentrates, ores, tailings, solutions
and other friable or pulverized materials even when conventional methods of
assay do not disclose the presence of gold and metals or do not disclose the
extent of the presence of gold and metals.

 

Microfine technology is still a relatively new technology process to recover
gold and other precious metals that exist in a Microfine form. The BRI Microfine
technology aims to recover gold, silver and platinum by processing material at
the Microfine level in many cases from existing tailings dumps. Treatment
processing is a leaching style mining operation using the BRI Microfine
Technology for the treatment of tailings ore. The ore body can be an alluvial
source and need not have prior processing. While tailings denote an ore body
having appearance of pulverized low micron material whether it be alluvial
source, reprocessed or crushed ore it can include alluvial sands.

 

Independent assessments have been conducted by numerous parties over decades are
recited below, Extensive sampling and drilling has been undertaken on the
material on the project site and its surrounds. Although there is some
disagreement the number of the geological reports referring to this area and
sites recommended (when the reports were done) that it was not economically
viable to mine the area commercially as the mineral concentration although
definitely existing was not noted as overly outstanding. However, in one of the
reports of investigation in the area on alluvial material it was noted that the
92.6% of the gold occurred in the -5 mm size material.

 

Sample testing produced an observation that gold particles appear to be highly
uniform in size and screening indicated that some 92% of the gold was contained
in the -30-mesh fraction. It is this size material (as a by-product of the
extractive industry operation) which is targeted by the Microfine process. The
highest gold values recorded in the previous investigations seem to be recorded
in a coarse clayey basal wash material and it is intended that the Microfine
process by its ability to obtain the gold in coarse clayey material will obtain
economic grade.

 

The extractive industries operation means that the project is not a stand-alone
mine and will be able to treat the low micron size material produced from the
extractive industries operation and from its own screening and movement of
material. The increase in the gold price since all of the previous
investigations were undertaken indicates that an economic recovery can be made
from what is a low- grade alluvial deposit.

 



24

 

 

 

In many cases the estimates of grade were low to uneconomic based on the then
prevailing technology for recovering of fine gold from alluvial sands. Microfine
technology has tested samples from the total deposit from which the area of this
resource is derived and the grade that has been assessed by the Microfine test
work is 1 .80 gpt to 2.10 gpt. There are no records of recent gold sales from
this property. The historical information contained in reports from the
government geologist and seven other independent geologists confirms recovery of
gold and antimony.

 

Samples were taken and submitted to a USA based laboratory with instructions to
ascertain assay of gold without allowing for the gold assays to be affected by
the abundance of clay component in the sand and gravel samples. The assay
results were good, all above the target grade for the project and twice the
assay result exceeded 15 g per tonne.

 

There has been a recent assessment of the project by its owner in his project
development and all legal and business matters were successfully completed for
the start-up of the sand and gravel component of the extractive industries
project. The geology observed on the property during site visits is similar to
the geology observed in areas in close proximity to the project. The surface and
wildcat drilling gravels are similar in nature to ones observed nearby. The sand
and gravel component extends extensively in the north and south direction
kilometres either side of the property there is no observable reason why
successful alluvial goldmining cannot take place.

 

Recent inspections vindicated that the historical more recent mining activities
have been based on the principle where the mining was blind and it was not based
on a mining plan where definable grade block models existed. Many of the
previous workings potholes and the gold bearing trenches were not identified in
indicated on plans. However, based on test work current observations in
available data the area is prospective.

 

The Assay reports are included in Appendix 1 at the end of this report.

 

Terms of the SubLicense between BRI and the Project

 

A technology Sub License has been signed between BRI Microfine Pty Ltd and Arx
Springs Pty Ltd. In summary the sub license agreement is a contractual right
permitting Arx Springs Pty Ltd and Arx Pacific Resources Pty Ltd exclusive
rights to operate a Licensed Business with the utilisation of the Technology for
the purpose of recovering gold from friable, or pulverised earth and operate
microfine production plants at the site at Arx Springs Wide Bay Queensland.

 

It is a grant of the use of the technology for the Arx Springs Project. It is
exclusive sub license and is limited to the project only. The technology sub
license covers the project and is not limited by any term, as it is available at
the project site for as long as the resource exists and can be treated. BRI
provides the technology, operating management of the plant, operation security
and the design build delivery and commissioning of plant and equipment.

 

For these operations BRI will provide the operating systems, facility management
systems and software. During operations BRI will provide technical and
operational support and personnel for LOM. At the end of the treatment of the
project resource BRI will oversee the dismantling of the plant and equipment.

 



25

 

 

 

Local Characteristics

 

Climate: the area lies within a temperate region with the average rainfall is
around 700 mm. approximately 67% falls in the summer months. Normal mean
temperature is approximately 25°C. Vegetation; a major portion of the area has
been at least partially cleared the more densely vegetated areas being confined
to a few hills. Most of the areas covered by low grasses and eucalyptus.

 

Topography: the topography is generally a low medium relief, which consists of
gently undulating hills and plains.

 

Land use: for beef cattle grazing horse racing and grain growing are the main
industries within the area.

 

Geology & Resource

 

The project site is a tertiary glacial till deposit and the recoverable grade is
contained within paleo channels of alluvial sand, gravel and conglomerate
associated with gravel beds of old alluvium and minor alluvial deposits. The
tertiary glacial till deposit is composed of white to buff, poorly sorted,
clayey sandstone, local unsorted granule to boulder gravel beds and the sands
associated with the gravel beds.

 

 

26

 



 

The general characteristics of the area are shown in the table marked Lithology
Code in the map.

 

 [image_013.jpg]

 

 



27

 

 

 

Numerous geological reports exist which identify that the area has been of
interest as a potential source of alluvial mineralisation since the turn of the
century. A literature review on the area indicates existence of precious metals
and heavy minerals (predominantly gold/antimony, ilmenite, rutile, and zircon)
in this area. Minor resources have been historically exploited (indicated by the
appearance of many mining leases) in and around this area. A significant degree
of interest exists in the exploration potential of the area.

 

The project site and the mining lease covers a section of Carboniferous Permian
Granitoids (Coonambulla Granodiorite and Cheltenham Adamelite ) in the north of
the lease area whilst in the south, a series of tertiary glacial till paleo
channels host the majority of recorded mineralisation on site. The granitoids
are basement to the tertiary alluvium in the area. The maximum-recorded
thickness of the alluvial channel is 28 m however it varies significantly in
both thickness and lateral extent (800 m to 1500 m). Mineralisation within the
placer leads is in the form of ultrafine -5 um-alluvial gold slightly coarser
heavy mineral also occurring generally between the -50 um and -150 um fraction.
The map illustrates the regional geology of the area and also displays known
occurrences of mineralisation. It should be noted that if blind or deep leads
within the placer can be identified and delineated then this enrichment could
quickly and significant upgrade the quantum of a resource on the mining lease
area and the project site.

 

 [image_024.jpg]

 



28

 

 

Preliminary Operations

 

Riverstone Resources has commenced operations on the site and has begun
stockpiling materials for treatment by the Celframe ARX Resources Corp Gold
Project. Sufficient stockpile has been produced and exists for three months
operation of the pilot production plant to be installed. Stockpiling will
continue during the construction period of pilot production plant, the initial
10 t per hour processing plant and construction of the first 100 t per hour
commercial plant. It is anticipated that by the time of the commissioning of the
10 t per hour initial production plant the stockpile of treated material
available to ARX will provide 4 to 6 months of resource available for treatment
processing. The topography of the project area is relatively benign and is flat
with slightly undulating hills. Riverstone Resources operations confirm the area
is conducive to the use of earthmoving equipment. The project sites topography
does not represent any major infrastructure or construction obstacles.

  

[image_025.jpg]

 

The actual mining will consist of earthmoving activities within the paleo
channel of Coonambula sand operation. Most of the mining in the sense of
obtaining the material for treatment and processing will consist of operations
with moderate sized, low risk earthmoving equipment. Some of the equipment is
already on site and commissioned and assessments have been made performance of
the resource material to loading screening and crushing. No difficulties in
loading, screening and crushing the material is anticipated based on the work
carried out to date.

 

First mining of the target resource will occur at local creek level with loaders
operating to create working face and long narrow strikes into resource sands
away from the creek toward Cheltenham Road.

 



29

 

 

 

Open pit extraction of resource is not required for the first 2 to 3 years of
production. It may not be required at any time during the life of the mine.
However, it is an unknown. Should open pit mining be most efficient method a pit
design will be modelled by engineers and plans lodged with the Queensland Mines
Department. The design and work plan utilising open pit will conform to the
mining and environmental regulations of the Queensland Mines Department. Open
pit mining may require reassessment of the bond however it is considered low
risk and will not occur in the first three years of operations. Any open pit
work will not be extensive as the resource targeted is found in a long paleo
channel, which varies in widths with an average depth of 20 m, and an adopted
average by ARX is 12.5 m. Sample drilling has logged maximum depth at 35 m in
some spots.

 

The first useful production resource will be obtained by working long strikes in
a narrow band and keeping a consistent depth along the strike. Once the first
earthmoving strikes have been established the loaders will widen the working
face. Loaders will transfer to dump trucks for delivery to the extractive sand,
gravel plant for crushing screening and processing.

 

Plant & Treatment of Stockpile

 

Stockpile material for treatment by the ARX Springs project will be accumulated
next to the extractive industries sand & gravel plant. Stock stockpile material
will be handled by the ARX Springs project using a lift loader and conveyor and
will follow the design, build, supply, install and commissioning of a series of
conveyors and associated feed hoppers for an alluvial sand wash plant.

 

The purpose of these conveyors is to deliver the Alluvial sand to the process
plant and take the wash sand and deposit this into (waste) stockpiles. This will
be in preparation for backfill loading to extraction areas. The proposed
conveyor systems will feed 10 separate process production lines with an average
of 10 tons per hour per production line, with each production line 15 meters
apart. Therefore the conveyor feed system will need to accommodate this.
Initially the plant will process a total of 100 tons per hour via ten process
production lines. These 10 production lines will ultimately increase to 30
production lines, and then the process plant will produce a total output of 300
tons per hour.

 

The 10tph production lines are a constant process line and are simply replicated
to increase overall production. The system being delivered must be capable of
dealing with this expansion in production without the need for significant
upgrade. The proposed sand conveying system is required to be a covered type
conveyor with associated access and maintenance walkways. The site is reasonably
flat with only slight undulations.

 

Location of the proposed process production plant will be nearby to existing
sand stockpile but may ultimately be up to 100 metres away from a stockpile
location. Various Alluvial sand stockpiles will be situated within a 1 square
kilometre project site. The proposed process production plant will treat this
alluvial sand taken from the stockpiles. The new stockpile of processed sand
will be within 100m of the process plant.

 

Plant construction will follow the path of off-site assembly; build and test of
each plant section in a progressive step up in production capacity. Planned
modules will be constructed in discrete operating units; however the overall
design allows each unit to work independently as modules. Processing plant will
start with a pilot production and 10 t per hour capacity operation. Once
commissioned the 10 t per two further modules will expand hour plant module each
time until 100 t per hour capacity is achieved. The overall design allows
modules to be built from then on at 20 t per hour capacity.

 



30

 

 

 

The process plant itself is being designed as an isolated, largely
self-contained element that can be replicated as required. The entire process
plant will be enclosed within large portal steel shed. This structure will be
fully reusable and can be replicated at various locations throughout the site.
These sheds will be approx 180m long with a span of approx 60metres.

 

Its main purpose is to provide protection from the elements for the operators
and a heighted level of security over the process. The process will be fully
enclosed and therefore unable to be viewed without security clearance. They will
contain some laboratory facilities and secure gold room.

 

The material required to feed the processing plant will be delivered from the
stock pile via conveyors, the material will then be processed, then delivered
onto another set of conveys and stockpiled ready for drying and delivery back
into the site from where it was initially extracted.

 

As the current process allows for retreatment of the material, a conveyor system
allowing for this will be incorporated into the stockpiling conveyor systems.
This will allow material requiring processing to be delivered directly from the
initial stockpile or from the treated stockpile as required.

 

The conveyor systems will be let on a design and construct basis. The supplier
will be required to provide the design, fabrication, installation, and
commissioning and possibly ongoing maintenance of the conveyor systems as part
of their contract. This system will incorporate a recovery pit and reclaim
conveyor (or similar). The contract will incorporate both incentives and
penalties for the handling of the sand thereby, as much as is practical,
ensuring the processing capacities and associated timelines. The material will
be fed onto the main conveyor system for distribution to the various process
lines. The material will ultimately be fed onto each of the process feed lines.
These process lines will be nominally 15meters apart and approx 50metres long.

 

The process plant is being designed to allow expansion of capacity of each
process line from the initial 10 tph up to 30tph. This will allow the initial
plant to commence processing 100tph but quickly move up to 300 tph as design
refinements within the process are developed. Modular expansion of the process
lines is aimed at lifting the total plant production to approx 450-500tph. It is
simply a matter of replicating the entire plant to achieve a plant with 900tph –
1000tph capacity each at multiple locations within the project site.

 

Access

 

Access to the site is easy and does not present difficulties for delivery of
equipment during construction phase or operation phase. Main roads in Queensland
have provided permits for the use of roadways by heavy vehicles. Access within
the site is easily constructed on the surface of the project area using loaders
and earthmoving equipment utilised in mining.

 

An upgrade of roads is not acquired for construction and operations traffic. If
it is required (and the probability is very low) a gravel airstrip can be
constructed on the project site as well as a helipad for personnel transfers and
secure air transport. However the townships of Eidsvold and Mundubbera are close
by and there are mostly all-weather roads in the area. It is considered more
likely that the personnel will transfer to and from the project site on a daily
basis.

 



31

 

 

 

Accommodation

 

There is no need to build an accommodation village or overnight accommodation
other than for security staff.

 

Plant Site

 

The plant site will be located on the site of the existing extractive industries
operation. An initial area of 20000 m² has been set-aside in the mining lease
for the construction of the initial processing plant. The plant site will not be
constrained by mine waste, as tailings will not be a significant cost or
operational issue. The site will be moderately levelled and presents very little
difficulty with the advantage of the flat topography. Drains will isolate the
plant site from run-off for diversion around the plant. Within the plant area,
drainage will be collected and recovered to the process.

 

Tailings

 

A tailings facility is not required. Microfine processing allows the waste to be
stockpiled on site and after a short time to allow for monitoring and drying,
the waste will be returned to the extraction areas as backfill. The stockpiling
can occur in bunded (with soil) secure low-level indents in the surface area of
the project site. The stockpile areas will have diversion drains constructed to
minimise capture of rainfall in the stockpile areas. There is sufficient area on
the project site to allow process material to be dried by natural weather.

 

Prior to return to the extraction areas quality tests will be conducted to
ensure the mineral content of the material complies with Mines Department
regulations. It is a feature of the microfine process that's the resource
material may be treated more than once, and as such the handling of the material
both during the process and at completion of the process will be conducted in
similar methods to the stockpiling of sand and gravel with the use of movable
conveyors and lifters.

 

Water

 

Perennial streams and local groundwater can supply the project’s water needs.
There is ample evidence numerous small underground streams existing between the
surface area and the actual water table. Groundwater use will not involve the
local water table.

 

The Coonambula area overall is a significant catchment area with well-developed
streams creeks and rivers and groundwater can therefore be developed from
surface water leakage, groundwater storage and groundwater through flow and the
local streams.

 

In years one to three of plant operation the average water demand for the
project is estimated to be easily accommodated by the local streams and will be
augmented by an initial water feed dam to be constructed in the initial
construction phase. Once full-scale commercial operations are established, it is
not anticipated there will be any significant risk to operations from the supply
of water from the local area around the project site.

 

Stormwater runoff from undisturbed areas of the plant site will be allowed to
run into local creeks, through diversion channels and sediment control
structures if necessary. Rainfall onto bunded areas will be recovered by the
sump pumps and used in the process. Rainfall onto other plant areas will flow
into a secure event pond and returned to the process, as it may be contaminated
with chemicals or ore spillage.

 



32

 

 

 

Power

 

Power will be generated for the operations by diesel generator sets at 11 kV to
meet the expected maximum demands. Power can be supplied by transportable
equipment and it will 4 years into the operations before a permanent power
installation may be required. Any boreholes will have a separate generator and a
stand-by generator will be located at the plant area.

 

Site Buildings

 

Wherever practical, flat-pack type buildings will be used, imported in
containers and assembled on site. This construction method will be used for the
laboratory, administration and training facility. Larger facilities such as the
workshop and warehouse will be made up of stacked shipping containers, with
roofing over the enclosed spaces and concrete floors as required. The containers
will be used as stores and offices. Specialised buildings such as the plant
control rooms and laboratory will be prefabricated in shipping containers and
brought to site fully assembled.

 

Staff and office rooms will likewise be prefabricated and pre-wired inside
shipping containers, with the wiring tested in the factory before despatch, to
minimise site work. The main processing plant will be fully enclosed inside a
large weather resistant building providing security and protection for operating
systems and to allow operations to be conducted 24/ 6 with 20 hours per day and
4 hours per day allocated for maintenance. Lighting and safety procedures will
also be more easily installed within a large building envelope.

 

Mobile Equipment

 

In addition to the mining fleet, four 4WD vehicles will be provided for use by
the treatment plant and administration department to transfer staff around the
site. An ambulance will be provided. A 5 t truck with hoists will be provided to
carry light freight to and from site.

 

Other equipment to be provided to the operations include a mobile crane,
portable stand-by generators and lighting towers, diesel welders and HDPE pipe
fusion welder, an Integrated tool carrier / forklift for reagent bag handling
and a small FEL / Bobcat for plant clean-up.

 

Four-diesel storage tanks will provide approximately two weeks supplies for the
mine and power station. The facility will be bunded with unloading pumps, light
vehicle and heavy vehicle rapid fill bowsers. Mining trucks will refuel at the
plant site, but a service truck will refuel other mining equipment and remote
generators. Transfer pumps will be used to supply the plant diesel generator set
day tanks. During construction, two additional 2 kL storage bladders will
supplement the existing 2 kL tank, until such time as the permanent fuel storage
tanks can be constructed.

 

Communications

 

The existing satellite service for voice and data will be used until a new
expanded system can be installed for use during construction and later for
operations. A two-way radio system will be installed at the site, covering the
mine operations and extending to a solar powered transmitter tower will be
installed on a convenient hill and the system will provide additional security
for the area. Vehicles travelling between off site and the site will be equipped
with mobile telephones for safety reasons. Within the plant, additional security
will be provided around the gold room.

 



33

 

 

 

Rehabilitation

 

At the end of the mine life, major items of process equipment and mining plant
will be sold. Structures will be dismantled and the construction materials sold
for use in other projects. Waste dumps will be battered during operation to
conform to typical slopes in the land and all extraction areas then vacant will
be backfilled. Seepage bores will be monitored for several years after closure
to ensure that no drainage problems from returned material arise.

 

The mine operation will work with its waste material to back fill extraction
areas as part of the ongoing operations. It is intended that constantly
returning material to extraction areas will aim for efficient handling and
transport and at end of LOM the task of rehabilitation will be simplified. The
work plans to be lodged and approved by Queensland Government Mines Department
will contain all rehabilitation requirements and it is expected the requirements
can be managed.

 

Infrastructure Summary

 

The infrastructure in the district is good and the area is readily accessible by
well-maintained tarmac then sand and gravel roads. Telecommunications equipment
has been installed. Access within the site will be over widened and packed farm
tracks. Electricity will need to be supplied by on site local transportable
power generation. There is adequate water for domestic and agricultural purposes
and sufficient water to commence mining operations. Large-scale mining
operations may require pumping from local water table, utilising boreholes that
would require government approval. The planning and environmental permits allow
borehole pumping to be part of a mining work plans.

 



34

 

 

Financial

 

Capital Cost Summary

 

The capital expenditure summary over the first two years (initial design and
construction phase) is shown in the table below, with sustaining capital for
capacity expansion shown in the subsequent table.

 

 [image_022.jpg]

 



35

 

 

Table Capital Cost After initial Design and Construction Phase (Refer to NPV
Sheet)

 

[image_015.jpg] 

 

Table Capacity Build Up

 

[image_016.jpg] 

 



36

 

 

Production Data

 

The data of production planned during the design and construction phase (Y1 and
2), capacities build up phase (Y3-10) and operating phase (Y11-20) is shown in
the table below:

 

 [image_023.jpg]

 

 



Direct Cost and Plant Operating Costs

 

 [image_023b.jpg]

 



37

 

 

Economic Evaluation

 

Valuation Methodology

 

Valuation of the project is by using Discounted Cash Flow (“DCF”) techniques to
determine a Net Present Value (“NPV”) for the Project in real terms. The NPV is
derived from post royalties and tax, pre-debt real cash flows. The cash flows
extracted from the Financial Model (“FM”) are presented in real terms using the
Technical Parameters (“TP”), commodity price and macro- economic projections. To
accommodate taxation a nominal financial model has been populated and the final
free cash flow has been de-escalated to real terms prior to discounting.

 

To populate the nominal financial model the commodity prices have been escalated
over the LoM by US$ inflation which is estimated to be 3.5% per annum. All
capital and operating costs have been escalated from Month 1 to the end of the
LoM by inflation, which is estimated to be 3% per annum.

 

The timing of the cash flow has been adjusted to take into consideration the
effects of revenue delay. The project valuation is based on a zero starting
balance with respect to unredeemed capital expenditure.

 

The FM is based on calendar years running from June to May. The FM commences on
1 June 2012. The LoM is 20 years, consisting of 10 years of full capacity
production and 10 years of production during capacity build-up.

 

Royalties

 

Royalties have been deducted from the operating margin as per the terms agreed
to in the Royalty Agreement with Riverstone Resources:

 

1.On the first 100 ha of surface area of the project mined – 19% of the gross
revenue earned by the project



2.Subsequent to the first 100 ha of surface area of the project mined – 15% of
the gross revenue earned by the project

 

Taxation

 

Company tax has been deducted from profits at a rate of 30% in line with the
Australian corporate tax rate. Taxable income is determined from operating
profit less depreciation.

 



38

 

 

 

Cash Flows

 

Table below presents the post-tax real cash flows for the Project. Each period
reflects the calendar year from June to May. The valuations are derived from the
projected cash flows commencing in June 2012.

 

 [image_017.jpg]

 



39

 

 

Net Present Values and Sensitivities

 

Based on the real cash flows calculated in the FM, CHPL has reported a DCF
valuation, and performed single and double parameter sensitivity analyses to
ascertain the impact of discount factors, commodity prices and total costs;

 

Net Present Values (“NPV”) for the project are presented. The NPV of the
post-tax pre-finance nominal cash flows as derived from the FM compiled are
presented here, as follows:

 

The variations in NPV with discount factors for the Project are presented in the
following table. The discount factors are arranged from 10% to 25%. A rate of
14% is used to represent the NPV for the project and as a base case to compare
sensitivity. The NPV for the Project, at a 14% discount rate, amounts to US$
4.29 billion.

 

[image_038a.jpg] 

 

NPV Sensitivity – Single Parameter Analysis

 

The variations in NPV based on single parameter sensitivities for the Project
are presented in the following table. For the single parameter sensitivity, we
have kept the revenues of the LoM at an average of US$2525 per Oz based on an
escalation of 3.5% per annum from the current base price of US$ 1600 per Oz. The
single parameter is “Cost” and we have shown the impact of increase in costs on
the NPV at various discounting rates. Our base cost escalation is assumed at 3%
pa over the LoM.

 

[image_038b.jpg] 

 



40

 

 

 

NPV Sensitivity – Twin Parameter Analysis

 

The variations in NPV based on twin parameter sensitivities for the Project are
presented in the following table. The parameters tested for sensitivity are
“commodity price” and “cost” and we have presented the impact at various
discounting rates.

 

 [image_039a.jpg]

 

From an analysis of the twin parameter sensitivity table above, the project has
a very high sensitivity to a combination of falling gold prices and increase in
costs of operations. If we were to factor drop in the commodity price combined
with increase in costs, we will approach negative NPV scenarios if the twin
affect of a 5% drop in price is combined with an approximate 10% annual increase
in costs. While the risk of such a combined affect occurring is relatively
medium-low, it could affect the viability of the project.

 

We have also evaluated a possible scenario of an increase/decrease in yield
affecting the NPV at 14% discounting rate. The emphasis is to test the negative
impact from a drop in actual yield from the recoveries from the estimated
average of 1.8gpt. A scenario analysis in such a situation is exhibited in the
table below and even at an average yield of 0.9gpt (50% discount to the 1.8gpt
adopted yield) the NPV is US$2.07 billion.

 

[image_039b.jpg] 

 



41

 

 

Payback

 

The payback period is 3.5 years (including 1 year of design and construction)
for a LoM of 20 years.

 

Important Risks and Opportunities

 

The project assessment indicated certain risks and opportunities, which should
be evaluated in further detail by Celframe in order to assess the complete
returns on the project. The key risks and opportunities are:

 

Risks

•Delay in establishing the initial production plant and consequently the
financial impact on the project;

•Decline in global demand of gold and consequent decrease in prices;

•Increase in the costs of operations of the project by 10% or more on annual
basis thereby affecting the margins;

•The Microfine process has not yet been commercially deployed on any project and
during the process of developing the initial production plant and deploying the
process, there could be unexpected issues and concerns arising out of the
deployment of the process. This could delay the project commencement unless
alternative processing methods are planned as contingencies;

 

Opportunities

•The Microfine process has the potential to derive significant improvements in
yield from the tailings at the project site. The upside from any potential
increase in yield will have significant positive impact on the project returns;

•The Master Agreement in place with Riverstone Resources provides for a total
treatment area of 2500 hectares. The phase 1 and 2 as part of this report is for
a total area of 1600 hectares and hence there is scope to include a significant
additional area as part of the project in future (57.50% of the total area under
phase 1 and 2 is the possible additional area for treatment)

 

Interpretation and Conclusions

 

The ARX Gold Project fulfils financing requirements in terms of payback period
(less than 5 years), required returns (>15% real) and that the risk of returning
a negative NPV is considered low especially because the yield assumed at 1.8gpt
is an extremely conservative assumption. Any possible increases in costs or
capital required or drop in commodity prices can be managed if the yield is even
marginally higher. The possibility of getting better yields is good based on the
test results from the site but we have retained conservative assumptions of
yield in our assessment of the financial viability of the project.

 

Further, the microfine process adopted for this project is not capital intensive
by its very nature and the production plant to be constructed is a modular
design. This allows for a higher degree of flexibility to control the capital
expansion in accordance with the change in market dynamics such as gold prices
and increased costs. Hence, the likelihood of a negative NPV on the project is
very low.

 

Recommendations

 

CHPL recommends that Celframe progress the project to the detailed design and
implementation phase. The various risks and opportunities identified should be
closely monitored during the detail design and implementation phase, to take
advantage of any further possible optimization

 



42

 

 

 

Appendix 1: Assay

Reports

 

 



43

 

 

 [image_027.jpg]

 



44

 

 

 [image_045.jpg]

 

 



45

 

 

 [image_046.jpg]

 



46

 

 

[image_047.jpg] 

 



47

 

 

[image_048.jpg] 

 



48

 

 

[image_049.jpg] 

 



49

 

 

 [image_050.jpg]

 



50

 



 

 [image_051.jpg]

 

51

 



 

 [image_052a.jpg]

 

[image_052b.jpg] 



52

 

 

 [image_053.jpg]

 



53

 

 

 [labmark.jpg]

 

Labmark Internal Quality Control Review

 

General

 

1. Laboratory QC results for Method Blanks, Duplicates, Matrix Spikes, and
Laboratory Control Samples are included in this QC report where applicable.
Additional QC data may be available on request.

2. Matrix spike recoveries are calculated on an ‘As Received’ basis; the parent
sample result is moisture corrected after the % recovery is determined.

3. Proficiency trial results are available upon request.

4. Actual PQLs are matrix dependant. Quotes PQLs may be raised where sample
extracts are diluted due to interferences.

5. Results are uncorrected for matrix spike or surrogate recoveries.

6. Test samples are duplicated or spiked, are for this job only and are
identified in the following QC report.

7. SVOC analyses on waters are performed on homogenized, unfiltered sample,
unless noted otherwise.

8. When individual results are qualified in the body of a report, refer to the
qualifier descriptions that follow.

9. Samples were analysed on an as received basis.

10. This report replaces any interim results previously issued.

 

Holding Times

 

Please refer to ‘Sampling and Preservation Chart for Soils & Waters’ for holding
times (LM-FOR-ADM-020)

 

For samples received on the last day of holding time, notification of testing
requirements should have been received at least 6 hours prior to sample receipt
deadlines as stated on the Sample Receipt Acknowledgement.

If the Laboratory did not receive the information in the required timeframe, and
regardless of any other integrity issues, suitability qualified results may
still be reported.

 

Holding times apply from the date of sampling, therefore compliance to these may
be outside the laboratory’s control

 

**NOTE: pH duplicates are reported as a rant NOT as an RPD

 

Qualtity Control Results

 

[image_054.jpg] 

 

 

 



54

 

 [labmark.jpg]

 

[image_055.jpg] 

 



Sample Integrity   Custody Seals Intact (if used) N/A Attempt to Chill was
evident No Samples correctly preserved Yes Organic samples had Teflon liners N/A
Samples received with Zero Headspace N/A Samples received within Holding Time
Yes Some samples have been subcontracted No



 



Authorized By     Carol Cawrse Client Services Officer   Mark Herbstreit Senior
Analyst - Metals Accreditation Number: 1645       Laboratory Manager     Anthony
Crane Operations Manager /s/ Anthony Crane



 



Final Report   - Indicates Not Requested * Indicates NATA accreditation does not
cover the performance of this service



 



55

 

 

[enviromatrix.jpg] 

 

24 April 2009

 

EMA Log #” 0904159

 

Project Name: Gold

 

Enclosed are the results of analyses for samples received by the laboratory on
04/07/09 09:48. Samples were analyzed pursuant to client request utilizing EPA
or other ELAP approved methodologies. I certify that this data is in compliance
both technically and for completeness.

 

/s/ Dan Verdon

 

Dan Verdon

Laboratory Director

 

CA ELAP Certification #: 2564

 

4340 Viewridge Avenue, Suite A - San Diego, California 92123 - (858) 560-7717 -
Fax (858) 560-7763

Analytical Chemistry Laboratory

 



56

 

 

 

 [image_057.jpg]

 

 



57

 

[image_058a.jpg] 

 

[image_058.jpg] 

 



58

 

 

 [image_059.jpg]

 

59

 



 

 [image_060.jpg]



60

 

[image_061.jpg] 



61

 

 

[image_062.jpg]

62

 

 

[image_063.jpg]



63

 

[image_064.jpg] 

64

 

[image_065.jpg]

 



65

 

[image_066.jpg] 



66

 

 [image_067.jpg]



67

 

[image_068.jpg] 



68

 

[image_069.jpg] 

 



69

 

[image_070.jpg] 



70

 

[image_071.jpg] 

 



71

 

[image_072.jpg] 

 



72

 

[image_073.jpg] 



73

 

 

 



Notes and Definitions

 

 

QR-02 The RPD result exceeded the QC limits due to non-homogeneity of sample.

 

QM-4X The spike recovery was outside of the QC acceptance limits for the MS
and/or MSD due to analyte concentration at 4 times or greater the spike
concentration. The QC batch was accepted based on LCS and/or LCSD recoveries
within the acceptance limits.

QM-06 Due to noted non-homogeneity of the QC sample matrix, the MSIMSD did not
provide reliable results for accuracy and precision. Sample results for the QC
batch were accepted based on LCS/LCSD percent recoveries and RPD values.

 

QL-03 The LCS recovery for this analyte was outside the QC criteria for this
method.

 

QB-05 This analyte was found in the method blank and is a suspected laboratory
contaminent.

 

ND Analyte NOT DETECTED at or above the reporting limit

 

NR Not Reported

 

dty Sample results reported on a dry weight basis

 

RPD Relative Percent Difference

 



74

 

 

[image_075.jpg]

 



75

 

[image_076.jpg] 



76

 

 



References

 

ARX Pacific Resources Pty Ltd, ASIC Database Extract, 11 April 2012

 

ARX Springs Pty Ltd, ASIC Database Extract, 11 April 2012

 

BRI Microfine Pty Ltd, ASIC Database Extract, 11 April 2012

 

ARX Springs Pty Ltd and Riverstone Resources Pty Ltd, Various Tribute Agreements
and Map

 

Areas, 6 March 2012 I 31't March 2012

 

BRI Microfine Pty Ltd and ARX Springs Pty Ltd, Technology Sub License Agreement

 

Environment Approvals for Extractive Industries, Extractive industries permit,
EPA approvals

 

for mining license and Mining License

 

Celframe ARX Springs NPV Certificate and NPV Valuation- ESA Pte Ltd, Singapore,
Ref:

 

CDI11-2011I034, 28 November 2011

 

Certificate of Analysis- LabMark Environmental Laboratories, Australia, 31 July
2008

 

Certificate of Analysis- EnviroMatric Analytical, Inc, USA, 24 April 2009

 

Certificate of Analysis- LabMark Environmental Laboratories, Australia, 31
September 2008

 

Certificate of Analysis- ALS Chemex, Australia, 19 January 2009 I 7 October 2011
I 17

 

February 2012 I 22 February 2012 I 23 February 2012

 

 

Date and Signature

 

Effective Date of Feasibility Study: 15 June, 2012

 

Date of Signature: 15 June, 2012

 

Signed by:

 

COCCIARDI HOLDINGS PTY LTD

 

/s/ Peter Cocciardi

Peter Cocciardi

MANAGING DIRECTOR



77

 

 





Report Distribution Record

 

Complete this form and include it as the final page for each copy of the report
produced.

 

 [image_078.jpg]

 

 

 

 

 



This report is protected by copyright vested in ARX Springs Pty Ltd. It may not
be reproduced or transmitted in any form or by any means whatsoever to any
person without the written permission of the copyright holder, ARX Springs Pty
Ltd.



